Eschweiler, J.
The policy of August 16, 1915, recited above was clearly one to indemnify the Wisconsin State Register Company for any liability incurred by it as an employer under the terms of the Wisconsin compensation act. The liability of defendant thereunder was plainly, so far only as the insured employer incurred a liability, created by and arising from the workmen’s compensation act. Defendant’s indemnity clauses went no further, and the policy was for the benefit of no one who could not assert a liability under, that act. The personal injuries for which defendant was to save harmless the insured employer were such only as were sustained by the employees of such insured, and those who could not be properly classed as such employees were not within the terms of the policy. That the president or other officer of such insured might be covered under certain conditions and as stated in paragraph V, “Persons Covered,” quoted above from the policy, was coverage for them only when they could be classed as employees. When it was determined in the case of this plaintiff against this insured employer and the defendant here as insurance carrier, reported in 173 Wis. 267, 181 N. W. 317, supra, that plaintiff was not an employee under the act, that disposed, adversely to plaintiff, of any possible claim on his part under this policy.
This being the plain construction to be given to its unambiguous language, no weight can be given in plaintiff’s favor and contrary to the terms of the policy by the views expressed in the letters by the defendant’s state agent and its attorney set forth in the above statement of facts. A liability not in the policy cannot be thus added to it. Two Rivers D. & D. Co. v. Maryland Cas. Co. 168 Wis. 96, 100, 169 N. W. 291, and cases there cited.
By the Court. — Judgment affirmed.